Exhibit 10.2

Office Depot Omnibus Amendment to Outstanding Equity and Long-Term Incentive
Awards

Reference is made to (i) the Office Depot, Inc. (the “Company”) 2007 Long-Term
Incentive Plan (the “2007 Plan”), (ii) the Office Depot, Inc. 2010, 2011 and
2012 Long-Term Incentive Cash Plans for Officers and Directors (collectively,
the “LTICPs”) and (iii) the Agreement and Plan of Merger by and among the
Company, Dogwood Merger Sub Inc., Dogwood Merger Sub LLC, Mapleby Holdings
Merger Corporation, Mapleby Merger Corporation and OfficeMax Incorporated, dated
as of February 20, 2013 (the “Merger Agreement”).

Except as otherwise specifically determined by the Compensation Committee of the
Company’s Board of Directors as of the date of this Amendment or as otherwise
expressly provided under the terms of an award agreement, each outstanding
equity award granted under the 2007 Plan and each outstanding long-term cash
incentive award granted under the LTICPs is hereby amended to provide that in
the event of the award holder’s involuntary termination without “Cause” or
termination for “Good Reason” (each, as defined below) during the two year
period following the “Closing” (as defined in the Merger Agreement), any such
award, to the extent then outstanding, will become fully vested. In the case of
any performance-based awards that become vested pursuant to the preceding
sentence, the vesting of such awards shall be deemed to occur (i) at “target”
level in the case of any award for which the performance period has not yet been
completed at the time of termination and (ii) based on actual performance
results in the case of any award for which the performance period has been
completed at or prior to the time of termination.

As used herein, the term “Cause” shall have the meaning assigned to such term
under the 2007 Plan and the term “Good Reason” shall have the meaning assigned
to such term under the award holder’s employment agreement or Change in Control
Agreement with the Company, if applicable, and if not so defined, then the
references herein to “Good Reason” shall be inapplicable to such award holder.

Except as provided herein, the terms and provisions of outstanding equity awards
and long-term incentive awards shall continue in full force and effect.

 

OFFICE DEPOT, INC. By:   /s/ Michael R. Allison Name:   Michael R. Allison
Title:   EVP, Human Resources